                            .UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     GREENEVILLE

  UNITED STATES OF AMERICA                            )
                                                      )              Case No. 2:19-CR-096
                v.                                    )              JUDGE: Wyrick/Greer
                                                      )
  CHASIDY DANIELLE BRUNETTE                           )
                                                      )

                             UNITED STATES’ RESPONSE TO
                           DEFENDANT’S MOTION TO SUPPRESS

         Comes now the United States of America, by and through J. Douglas Overbey, United

  States Attorney for the Eastern District of Tennessee, and responds to the defendant’s Motion to

  Suppress, filed as Document 333 in the above-captioned case. The United States agrees not to use

  the evidence seized from the defendant’s vehicle on December 31, 2018 against the defendant at

  trial. The United States further agrees not to introduce or otherwise use Defendant’s statement

  except for impeachment purposes.



                        Respectfully submitted this the 23rd day of July, 2020.



                                                      J. DOUGLAS OVERBEY
                                                      UNITED STATES ATTORNEY


                                              By:     s/ Thomas McCauley
                                                      Thomas McCauley, TN Bar#035250
                                                      Assistant United States Attorney
                                                      220 W. Depot Street, Suite 423
                                                      Greeneville, Tennessee 37743
                                                      (423) 639-6759
                                                      Thomas.McCauley@usdoj.gov


                                                  1

Case 2:19-cr-00096-JRG-CRW Document 387 Filed 07/23/20 Page 1 of 2 PageID #: 943
                                           s/ Emily M. Swecker
                                           Emily M. Swecker
                                           Assistant United States Attorney
                                           TN BPR# 029401
                                           220 W. Depot Street, Suite 423
                                           Greeneville, Tennessee 37743
                                           Emily.Swecker@usdoj.gov




                                       2

Case 2:19-cr-00096-JRG-CRW Document 387 Filed 07/23/20 Page 2 of 2 PageID #: 944
